Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 1 of 11 PageID #:330




               Exhibit F
   Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 2 of 11 PageID #:330




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 SAMAR KAYYAL,

          Plaintiff,                                               1:17-cv-02718

 v.                                                     Honorable Judge John J. Tharp, Jr.

 ENHANCED RECOVERY                                  Honorable Mag. Judge Sidney I. Schenkier
 COMPANY, LLC a/k/a ERC and
 ENHANCED RESOURCE CENTER,

          Defendant.

______________________________________________________________________________

                    PLAINTIFF’S REQUESTS TO PRODUCE
______________________________________________________________________________

        NOW comes SAMAR KAYYAL (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., and pursuant to Rule 34 of the Federal Rules of Civil Procedure, hereby serves

upon ENHANCED RECOVERY COMPANY, LLC a/k/a ERC and ENHANCED RESOURCE

CENTER (“Defendant”), the following Requests for Production of Documents. Defendant is

requested by way of a proper officer to, within 30 days of this request, fully respond to the

production requested herein. Please send a hard copy of all responses to 900 Jorie Blvd., Suite 150,

Oak Brook, Illinois, 60523 and via electronic mail to osulaiman@sulaimanlaw.com.

                              DEFINITIONS AND INSTRUCTIONS

        Plaintiff incorporates by reference herein those Definitions and Instructions set forth in

Plaintiff’s First Set of Interrogatories.

            REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

        Defendant is required to produce for inspection and copying all of the following

categories of documents to Plaintiff’s counsel:
     Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 3 of 11 PageID #:330




1.     Please produce any and all documentation describing, in detail, both the opt-in and opt-out
processes for individuals You place calls to relating to a collection of a debt owed to You or
serviced by You.

RESPONSE:



2.     Please produce copies of all recordings of Your phone calls made to Plaintiff’s cellular
phone during the relevant time period.

RESPONSE:



3.      Please produce records of any phone call(s) made to Plaintiff’s cellular phone number
during the relevant time period, regardless of whether or not You left a message.

RESPONSE:



4.      Please produce any and all of Your records pertaining to Plaintiff.

RESPONSE:



5.      Please provide copies of any written correspondence(s) mailed, including email, to Plaintiff
during the relevant time period.

RESPONSE:



6.     Please provide all emails, voicemails, collection records, data records, statements,
telephone recordings, or any other form of data related to Plaintiff.

RESPONSE:



7.      Please provide a list of all telephone numbers registered to and/or subscribed to the service
that enables You to place outgoing phone calls.
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 4 of 11 PageID #:330




RESPONSE:
8.      Please provide any and all documentation describing the methods for reporting on outgoing
calls made, the content of those calls and the call treatment performed when a called party responds
to the call.

RESPONSE:



9.      Please provide any and all documented data retention policies and a description of the data
retention policies actually in place.

RESPONSE:



10.    Please provide copies of each and every exhibit, known at this time, that You will seek to
introduce into evidence at trial.

RESPONSE:



11.     Please provide copies of the operation manual(s) for all systems employed by You to place
or cause to be placed phone calls in relation to collecting upon outstanding debts owed to You or
third parties.

RESPONSE:



12.     Please provide all court orders and judgments in which You have been found to have
violated the FDCPA and/or the TCPA.

RESPONSE:



13.     Please provide all documents pertaining to any phone calls placed by You to Plaintiff’s
cellular phone number during the relevant time period.

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 5 of 11 PageID #:330




14.    Please provide all documents relating to the technology employed by Your collections
department to place outgoing phone calls during the relevant time period.

RESPONSE:



15.    Please provide Your internal procedures or manual(s) relating to the collection of
delinquent accounts or loans.

RESPONSE:



16.     Please provide all Timelines of data available from online systems – for how far back does
online data exist for each automated phone call application.

RESPONSE:



17.    Please provide all Timelines of data available from archived systems – for how far back
does backup and archived data exist for each automated phone call or text message application.

RESPONSE:



18.     Please provide any and all information, documentation and technical manuals as to whether
the telephone dialing system used to call Plaintiff’s cellular phone number has the capacity to store
cellular telephone numbers to be called (regardless if it was used this way).

RESPONSE:



19.     Please provide any and all documents establishing that Plaintiff provided You with consent
to be called on Plaintiff’s cellular phone number.

RESPONSE:


20.     Please provide all documents, if any, You mailed to Plaintiff after this instant case was
filed on May 4, 2017.

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 6 of 11 PageID #:330




21.    Please produce Your internal servicing notes or similar documents for the Plaintiff or the
account in question.

RESPONSE:



22.     Please provide any and all call detail records from the system employed by You to place
calls to Plaintiff, including originating calling party number, date and time number was dialed,
type of number (i.e., home, work, cellular or other), how the number was called (e.g., predictive
mode, preview mode, manual mode, etc.), call disposition/treatment, call notes on the account, etc.

RESPONSE:



23.   Please provide any and all user guide(s) for the telecommunications/dialing systems
employed by You to place calls to Plaintiff.

REPONSE:



24.    Please provide any and all system administrator manual(s)                         for   the
telecommunications/dialing systems employed by You to place calls to Plaintiff.

RESPONSE:



25.    Please provide any and all architecture manual(s) for the telecommunications/dialing
systems employed by You to place calls to Plaintiff.

RESPONSE:



26.    Please provide any and all system integration manual(s) for the telecommunications/dialing
systems employed by You to place calls to Plaintiff.

RESPONSE:



27.    Please provide any and all database and system reference manual(s) for the
telecommunications/dialing systems employed by You to place calls to Plaintiff.

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 7 of 11 PageID #:330




28.    Please provide any and all other technical manuals, network architecture diagrams,
booklets, guidelines and memoranda regarding the collections and telecommunications/dialing
systems employed by You to place calls to Plaintiff.

RESPONSE:



29.   Please provide any and all policy and/or practice manuals regarding the use of telephones
by Your collections department.

RESPONSE:



30.     Please provide any and all documentation describing the means for determining
methodology for initiating and invoking the telephone equipment and systems to make outgoing
collection calls to accounts.

RESPONSE:



31.     Please provide any and all information as to whether the collectors use different telephones
or the same telephone used in a different capacity depending whether the call is auto-dialed or not.

RESPONSE:



32.     Please provide any and all written data retention policies and a description of the data
retention policies actually in place.

RESPONSE:



33.     Please provide any and all documentation describing the methods for reporting on
outgoing calls made, the content of those calls and the call treatment performed when a called
party does not answer the call (e.g. abandoned call, voice-mail, etc.).

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 8 of 11 PageID #:330




34.    Please provide any and all documentation describing the call recording and reporting
procedures for outgoing collection calls.

RESPONSE:



35.    Please provide any and all policies and procedures for managing electronic information,
including:

     a. Individuals with administrative level access to the network.
     b. User permissions for accessing, modifying, and deleting data.
     c. Utilization of data deletion programs.
     d. Schedule for formatting hard drives or reinstalling software applications.

RESPONSE:



36.     Please provide any and all documents relating to the servers or computers serving as a
central repository of any information for the organization – information should include:

     a. Physical location of each system (i.e., data centers).
     b. Operating systems and versions of each system.
     c. Business purpose of each system (e.g. web-server, accounting system, fileserver, etc.).
     d. Critical applications running on each system, and the versions of each.
     e. Critical databases or information stores found on each system.

RESPONSE:



37.     All documents that you provided to any governmental agency or committee that has
investigated or is currently investigating You concerning allegations that You violated or may have
violated the FDCPA and/or TCPA, including, but not limited to, documents provided to the
Consumer Financial Protection Bureau and State Attorneys General.

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 9 of 11 PageID #:330




38.    Please provide any and all documents relating to all individuals (names and positions)
responsible for access to information systems on the network (e.g., accounting systems, operations
systems, human resources databases).

RESPONSE:



39.     All records and/or call recordings that reflect that Plaintiff requested that You cease calls
to Plaintiff’s cellular phone number.

RESPONSE:



40.     All records and/or call recordings that reflect conversations that took place between
Plaintiff and Your representative identified as “Kelsey McDonald.”

RESPONSE:



41.    Please provide any business policies regarding acceptable use of computers and other
technology systems.

RESPONSE:



42.    Please produce a copy of any insurance policy that may satisfy all or part of a possible
judgment in the action or that may indemnify or reimburse for payments made to satisfy any
potential judgment or finding of liability.

RESPONSE:



43.     Please provide any documents describing, constituting, summarizing, supporting or
referring to Your First Affirmative Defense to Plaintiff’s Complaint, set forth in Your Answer and
Affirmative Defenses to Plaintiff’s Complaint.

RESPONSE:



44.    Please provide any documents identified or referred to in your Rule 26(a)(1) disclosures.

RESPONSE:
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 10 of 11 PageID #:330




45.     Please provide any documents and correspondence referred to by any person who aided in
the preparation of the responses to Plaintiff’s discovery requests.

RESPONSE:




                                                         Respectfully submitted,

                                                         s/ Omar T. Sulaiman

                                                         Omar T. Sulaiman, Esq. #6322837
                                                         Counsel for Plaintiff
                                                         Sulaiman Law Group, Ltd.
                                                         900 Jorie Blvd., Suite 150
                                                         Oak Brook, Illinois 60523
                                                         (630) 575-8181 x108 (phone)
                                                         (630) 575-8188 (fax)
                                                         osulaiman@sulaimanlaw.com
  Case: 1:17-cv-02718 Document #: 61-6 Filed: 11/28/18 Page 11 of 11 PageID #:330




                               CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on June 16, 2017, he
caused a copy of the foregoing, PLAINTIFF’S REQUESTS TO PRODUCE, to be served via
email on:

                                   Johner T. Wilson III
                           Lewis Brisbois Bisgaard & Smith, LLP
                                  550 West Adams Street
                                         Suite 300
                                  Chicago, Illinois 60661
                             Johner.Wilson@lewisbrisbois.com
                  Counsel for Defendant Enhanced Recovery Company LLC

                                                          s/ Omar T. Sulaiman

                                                          Omar T. Sulaiman
                                                          Counsel for Plaintiff Samar Kayyal
